1    NICOLA T. HANNA
     United States Attorney
2    THOMAS D. COKER
     Assistant United States Attorney
3    Chief, Tax Division
4
     JOLENE TANNER (285320)
     Assistant United States Attorney
                                                                  JS-6
           Federal Building, Suite 7211
5          300 North Los Angeles Street
           Los Angeles, California 90012
6          Telephone: (213) 894-3544
           Facsimile: (213) 894-0115
7          E-mail: jolene.tanner@usdoj.gov
8    Attorneys for the United States of America
9
                                    UNITED STATES DISTRICT COURT
10
                                 CENTRAL DISTRICT OF CALIFORNIA
11
                                         SOUTHERN DIVISION
12
13   In re:                                            Case No. 8:19-cv-01050-JVS-ADS
14
     AFFINIA DEFAULT SERVICES,                         Judgment
15   LLC,
16                  Plaintiff,
17
                           v.
18
     CLAIMANTS TO REAL PROPERTY
19   LOCATED AT: 13 LA PALOMA,
20   DANA POINT, CALIFORNIA 92629
21                  Defendants.
22
23
24            Based on the Stipulation for Entry of Judgment to Distribute Interpleaded Funds,
25   and all other matters properly made part of the record,
26            It is ordered that:
27
28
                                                   1
1    A. Payment of Proceeds
2            Affinia Default Services, LLC, shall distribute $90,832.04 in surplus funds held in
3    the McCalla Raymer Leibert Pierce, LLP, trust account by a check made payable to and
4    sent as follows:
5    Party              Check Payee        Amount         Address
6    United States      Department of       $90,832.04 U.S. Attorney’s Office – Tax
7    of America         Treasury                          Division
8                                                         Federal Building
9                                                         Attn: AUSA Jolene Tanner
10                                                        300 N. Los Angeles St., Room
11                                                        7211
12                                                        Los Angeles, CA 90012
13                      Total               $90,832.04
14           If interest has accrued on the surplus funds, the interest shall be paid to the United
15   States.
16   B. Attorney’s Fees
17           As against each other, the parties will each bear their own costs and attorney’s
18   fees.
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                    2
1    C. Rule 26(f) Scheduling Conference
2          The Rule 26(f) Scheduling Conference currently set for August 5, 2019, at 10:30
3    a.m. is vacated.
4           IT IS SO ORDERED.
5
6
7    DATED: July 30, 2019                 ____________________________
                                               JAMES V. SELNA
8
                                               United States District Judge
9
     Presented by:
10
11   NICOLA T. HANNA
     United States Attorney
12   THOMAS D. COKER
     Assistant United States Attorney
13   Chief, Tax Division
14
15   /s/ Jolene Tanner
     JOLENE TANNER
16   Assistant United States Attorney
     Attorneys for United States of America
17
18
19
20
21
22
23
24
25
26
27
28
                                               3
